Citation Nr: 1718905	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for right knee disability.

2. Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1998 to October 2001 and from March 2003 to September 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran initially underwent a VA examination in May 2011.  The examiner noted a medical history of sharp right knee pains and daily discomfort behind the left knee.  The Veteran reported a right knee injury that occurred as a result of a basketball injury in 2000, and a left knee injury that occurred in 2001, although the Veteran was unsure of that injury.  The right knee reportedly flared-up when walking or jogging two to three times a month, and the Veteran reported chronic left knee discomfort without flare-ups.  The examiner noted tenderness to the left lateral joint line and posterior.  May 2011 radiographic studies revealed no abnormality and the Veteran was diagnosed with bilateral knee strain.  The examiner opined that the Veteran's bilateral knee sprain was "less likely as not caused by or a result of knee injuries during service."  The examiner based this opinion on a lack of VA records showing a gap in treatment.

A June 2015 Board decision found the May 2011 VA examination inadequate as it was inconsistent with the medical evidence of record; specifically service treatment records (STRs) showing treatment for bilateral knee injuries.  The Board additionally found that the examiner did not provide a sufficient rationale for his medical opinion.  The Board remanded this case and instructed the RO to obtain an addendum medical opinion from the May 2011 VA examiner, or other appropriate VA physician.  The examiner was asked to consider the Veteran's STRs and lay statements.  

An addendum opinion was obtained in September 2015 and the examiner provided separate opinions for the left and right knee.  Regarding the left knee, the examiner opined that it was "less likely as not that the left knee discoid lateral meniscus with ACL degeneration and chondromalacia [was] due to left knee injury during active duty or had onset during active duty."  The examiner noted the following STR's: a July 2001 X-ray study; a September 2001 record noting left medial joint line tenderness due to a twisting injury sustained during a basketball game, medial meniscal pain on the posterior medial side, and a negative MRI study; and an October 2001 treatment for left medial knee pain with a finding of loose body.  The examiner found that the current diagnosis of left knee discoid meniscus was related to the Veteran's individual development and general wear and tear.  In addition, the examiner noted that an in-service MRI was normal and the in-service report of painful left knee in 2001 was an acute self-limiting injury.  The examiner further found that the negative 2001 MRI study indicated that there was no acute or chronic left knee condition of such severity as to support causality with symptomatology ten years later.  The examiner additionally noted that a 2011 MRI indicated an abnormal developmental variant lateral meniscus and degenerative ACL with chondromalacia related to general wear and tear.  Lastly, the examiner found that post service medical records were silent for any left knee condition until 2011.  Based on the above, the examiner found that causality with military service had not been established. 

In addition,  a review of the STRs show that in May 1999 the Veteran reported injuring his left knee the previous night after jumping, landing on both feet and then falling.  The Veteran's left knee was found tender to palpation.  The physician noted swelling and that the Veteran walked with a limp.  He was diagnosed with bilateral knee strain.  Another contemporaneous STR noted a diagnosis of contusion of the knee.  

In July 2001, the Veteran injured his left knee during a basketball game when he fell down and knocked his knee on the ground.  A radiological examination conducted a day later revealed a left knee joint effusion and a normal appearance of the bony structures of the left knee with a small incidental area of ossification in the distal infrapatellar tendon.  There was no evidence of a recent fracture and an incomplete fusion at the anterior tuberosity which was of a probable normal variant.  Another STR dated two days later shows a diagnosis for a sprained knee.    

A September 2001 MRI study of the left knee revealed normal marrow signal of the bony structures of the left knee.  No significant joint effusion was present and no articular cartilage abnormalities were identified.  Additionally, the following was found normal: anterior posterior cruciate ligaments; infrapatellar tendon; signal of the medial and lateral meniscus; and medial and lateral collateral ligaments.  Overall, a normal MRI examination was noted.

An October 2001 radiological examination was conducted due to left knee medial pain secondary to a basketball injury one month prior.  The study revealed a subtle 6 mm calcific nodular density projects between the patellar and the femur on the sunrise view and a small suprapatellar joint effusion.

Further, the STRs contain a chronological list of in-service diagnoses.  This list shows a February 2001 diagnosis for chondromalacia patellae; however, no knee was specified.  

Based on the above, the Board finds that the VA examiner did not consider all of the relevant STRs, as instructed by the June 2015 Remand instructions.  Importantly, the examiner did not consider the February 2001 diagnosis of chondromalacia patellae.  Although no knee was identified, the Board notes that the VA examiner noted a current diagnosis of "lateral meniscus and degenerative ACL with chondromalacia" which was found unrelated to service.  As such, the record clearly shows a possible relationship not identified or discussed by the VA examiner.  

Moreover, the Board finds that the medical opinion is fatally flawed as the examiner based her opinion on an inaccurate factual predicate; namely that the post service medical records were silent regarding any left knee condition until 2011.  A review of the VA medical records show that the Veteran complained of left knee pain in April 2006 and he was diagnosed with arthralgia at that time.  Accordingly, the examiner's rationale is factually inaccurate.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

As to the right knee, the examiner opined that it was "less likely as not that the right knee strain was due to military service" or had its onset during active duty service.  The examiner found that the STRs demonstrated an episode of acute self-limiting knee pain related to an injury while playing basketball.  The examination report noted the following STRs: a negative August 2000 X-ray study showing an incomplete fusion of the anterior tibial tubercle with no fracture; and another 2000 X-ray study conducted in response to complaints of right knee pain noting "incomplete fusion of the anterior tuberosity which is probably a normal variant."  The examiner noted that the X-ray studies conducted in 2000 were negative except for incomplete fusion tibial tuberosity which the examiner found was an anatomical abnormality related to childhood development.  The examiner further noted that treatment records were silent as to a right knee condition until 2011.  At that time, the Veteran's right knee condition was found to be chronic and the examiner found no evidence of chronicity of a right knee condition during active duty and no evidence of any right knee condition in proximity to separation from active duty.  Thus, the examiner found no continuity of chronicity until 2011 and causality with military service was thereby not established.  

The Board finds the medical opinion regarding the right knee incomplete.  As noted above, the examiner found the Veteran's right knee condition related to childhood development.  Thus, the examiner found that the Veteran's right knee condition pre-existed service.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

Accordingly, the Board finds that an issue as to aggravation has been raised by the record and an opinion should be obtained to determine whether the Veteran's right knee condition was aggravated during active duty service.  The Board also notes that the Veteran's June 1998 entrance examination noted normal lower extremities.  Thus, the presumption of soundness applies to the Veteran's claim on appeal.  Once the presumption of soundness applies, the burden of proof shifts to and remains with VA to prove both preexistence and the absence of aggravation by clear and unmistakable evidence.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  Based on the foregoing, the Board finds that a VA examination is necessary to address this issue on appeal.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312

Additionally, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  As such, the Board finds the September 2015 VA examination inadequate to adjudicate the service connection claims for bilateral knee disability and that a new VA examination is necessary to adjudicate the claims on appeal.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Lastly, the Board notes that the Veteran's June 1998 enlistment examination noted normal lower extremities and a scar on the left knee.  However, the examination report appears to be incomplete.  Additionally, the STRs appear incomplete as they do not contain a separation examination for the Veteran's first period of active duty service, or any examination report related to the Veteran's second period of active duty service.  The claims file shows that an attempt to obtain STRs for the period from March 2003 to September 2003 from the Records Management Center (RMC) was made.  The RO issued a formal finding on the unavailability in an August 2010 memorandum.  However, the record does not indicate that any attempt was made to obtain the missing STRs related to the Veteran's first period of service.  In a case such as this where STRs are unavailable through no fault of the Veteran's, there is a heightened obligation for VA to assist in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened).  Therefore, the AOJ should make attempts to obtain any missing STR.

Accordingly, the case is REMANDED for the following action:


1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Contact the RMC, NARA, the JSRRC, and /or any other appropriate facility to request the Veteran's missing service treatment records.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  If the requested service treatment records are unavailable, issue a formal finding of unavailability and notify the Veteran and allow him the opportunity to submit any medical records in his possession.   Cuevas v. Principi, 3 Vet. App. 542 (1992).

3. Following completion of steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of the Veteran's bilateral knee disability.  

The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is etiologically related to the Veteran's service?  The examiner must consider and discuss the relevant STRs, including a discussion of the February 2001 diagnosis of chondromalacia patellae of unspecified knee.  The examiner should consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is etiologically related to the Veteran's service?  The examiner must consider and discuss the relevant STRs, including a discussion of the February 2001 diagnosis of chondromalacia patellae of unspecified knee.  The examiner should consider the medical records and lay statements, and a rationale for the opinion should be provided.

(c) If not, whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed right knee disability existed prior to service? 

(d) If so, whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed right knee disability underwent an increase in severity during service.  If the examiner finds that a right knee disability did undergo an increase in severity he or she should state whether there is clear and unmistakable evidence that the increase was due to the natural progression of the disease.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







